Case 2:21-cm-00014-MEF Document 1   Filed 02/05/21 Page 1 of 14 PageID #: 1




                                                                        FILED
                                                                  US DISTRICT COURT
                                                                  WESTERN DISTRICT
                                                 2:21-cm-14         OF ARKANSAS
                                                                     Feb 5, 2021
                                                                 OFFICE OF THE CLERK




2/05/2021
 Case 2:21-cm-00014-MEF Document 1                 Filed 02/05/21 Page 2 of 14 PageID #: 2




                       AFFIDAVIT IN SUPPORT OF APPLICATION

       I, Brent Hofbauer, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I am a Special Agent with the United States Secret Service (USSS) and have been

since April 2019. During my tenure with the Secret Service, I have been assigned to investigate

violations of federal laws, including violations of Title 18 of the United States Code, and

specifically those related to counterfeit currency, in violation of 18 U.S.C. § 471 and 18 U.S.C. §

472. I received criminal investigative training at the Federal Law Enforcement Training Center in

Glynco, Georgia, and at the James J. Rowley Secret Service Training Center in Beltsville,

Maryland, pertaining to criminal investigations of counterfeit currency, bank fraud, money

laundering, wire fraud, access device fraud, and identity theft. I am an investigative and law

enforcement officer of the United States, in that I am empowered by law to conduct investigations

and to make arrests for felony offenses, under authority of Title 18, U.S.C. § 3056. As a result of

my personal participation in the investigation of matters discussed in this affidavit, I am familiar

with the facts and circumstances of this case. The facts and circumstances discussed below were

derived through my examination of records, my conversation with other law enforcement offices,

various other sources of information, and through my knowledge, experience and training.

       2.      I make this affidavit in support of an application under Rule 41 of the Federal Rules

of Criminal Procedure for a warrant to search the following “TARGET DEVICES”, further

described in Attachments A1, A2, and A3 for the things described in Attachment B:

            a. TARGET DEVICE 1: Cellular Phone – white iPhone, IMEI UNKNOWN,

               recovered from the passenger compartment of the 2020 Chevy Malibu sedan




                                             Page 1 of 9
 Case 2:21-cm-00014-MEF Document 1                Filed 02/05/21 Page 3 of 14 PageID #: 3




               bearing Florida tag no. LLIK82 on September 19, 2020, as described in Attachment

               A1.

            b. TARGET DEVICE 2: Cellular Phone- black iPhone, IMEI UNKNOWN,

               recovered from the passenger compartment of the 2020 Chevy Malibu sedan

               bearing Florida tag no. LLIK82 on September 19, 2020, as described in Attachment

               A2.

            c. TARGET DEVICE 3: Laptop Computer- Gray HP Spectre x360 laptop, Serial

               Number: 5CD0024RQN, recovered from the passenger-side front floorboard of the

               2020 Chevy Malibu sedan bearing Florida tag no. LLIK82 on September 19, 2020,

               as described in Attachment A3.

       3.      The TARGET DEVICES are currently being stored in a secure fashion at the

United States Secret Service Little Rock Field Office located at 111 Center Street, Little Rock, AR

72201. The information in this affidavit is based upon my own knowledge, records furnished to

me in my official capacity, and information provided by other law enforcement officials. This

affidavit does not contain every material fact that I have learned during the course of this

investigation. Rather, I have set forth only those facts necessary to establish probable cause to

believe that evidence, fruits, and/or property designed for use, intended for use, or used in

committing violations of 18 U.S.C. §471 (Manufacturing Counterfeit Currency) and 18 U.S.C. §

472 (Pass, Sell, Possess, or Utter Counterfeit Currency) by JAWANZA KENYTTA BULLARD

(“J.K. BULLARD”) JR., COURTNEY RENEE ELLISON (“ELLISON”), and JACHIYA DEA

BULLARD (“J.D. BULLARD”), in the Western District of Arkansas and elsewhere, are likely to

be found on the TARGET DEVICES. The applied-for warrant seeks authorization to conduct a

forensic examination of the TARGET DEVICES for the purpose of identifying and seizing



                                            Page 2 of 9
 Case 2:21-cm-00014-MEF Document 1                 Filed 02/05/21 Page 4 of 14 PageID #: 4




electronically stored information particularly described in Attachment B and is intended to show

only that there is sufficient probable cause for the requested warrant.

                                          PROBABLE CAUSE

        4.     On September 20, 2020, Captain Jeff Wood with the Johnson County Sheriff’s

Office contacted the United States Secret Service Little Rock Field Office in reference to a

counterfeit currency investigation. Captain Wood advised that Johnson County Sheriff’s Deputy

Brent Scott initiated a traffic stop for speeding on a 2020 Chevy Malibu, bearing Florida license

plate number LLIK82, along I-40 westbound near mile marker 45 in Johnson County.

        5.     During Deputy Scott’s investigation, he identified J.K. BULLARD as the driver,

ELLISON as the front seat passenger, and J.D. BULLARD as the rear seat passenger in the vehicle.

Deputy Scott directed J.K. BULLARD to step out of the vehicle, at which time the officer observed

an empty holster on J.K. BULLARD’s waistband. Deputy Scott conducted a criminal history query

that revealed J.K. BULLARD had previously been arrested in Georgia on a felony charge. Deputy

Scott questioned J.K. BULLARD about where the firearm was located inside the vehicle. He

claimed that ELLISON had taken the firearm and placed it somewhere in the backseat of the

vehicle. Deputy Scott returned to the vehicle and located the firearm under the rear driver’s side

seat.

        6.     Furthermore, Deputy Scott determined that J.D. BULLARD was the authorized

renter of the vehicle. J.D. BULLARD gave Deputy Scott consent to search the vehicle. J.D.

BULLARD indicated that the group was travelling from Savannah, Georgia, to Glendale, Arizona.

During his initial search, Deputy Scott located three $20 bills that he believed were counterfeit

inside the driver’s side door panel. Deputy Scott believed the bills to be counterfeit because they

appeared to be printed on new paper, were smooth to the touch but appeared to have wrinkles.



                                             Page 3 of 9
 Case 2:21-cm-00014-MEF Document 1                   Filed 02/05/21 Page 5 of 14 PageID #: 5




        7.      Deputy Scott asked J.K. Bullard about the counterfeit bills, and J.K. BULLARD

claimed to have received the counterfeit bills as change from a Burger King but did not know the

location of the Burger King. When Deputy Scott asked J.D. BULLARD and ELLISON about the

bills, both claimed they knew the bills were counterfeit and they received the three counterfeit $20

bills as change from a transaction they made at Walmart, but could not remember the location of

the Walmart.     J.D. BULLARD and ELLISON indicated that the group had discussed the

counterfeit nature of the bills prior to the stop.

        8.      Additionally, Deputy Scott located TARGET DEVICE 1 and TARGET DEVICE

2 in the passenger compartment of the vehicle, and TARGET DEVICE 3 from the passenger-

side front floorboard of the vehicle.

        9.      Deputy Scott proceeded to search the trunk of the vehicle and located a large

black duffle bag containing the following items:

                A. a desktop style printer with a paper overlay on the screen with two cut-outs

                    the size of Federal Reserve Notes (FRNs)

                B. three pairs of scissors

                C. ink cartridges

                D. a cutting board

                E. Fifty-four uncut sheets bearing two separate $20 FRN images on the front of

                    the sheet displaying serial number B36285922F on the left side of the sheet

                    and serial number ME47206185C on the right side of the sheet. The back of

                    the cream color sheet contains two back plate images.




                                               Page 4 of 9
 Case 2:21-cm-00014-MEF Document 1                    Filed 02/05/21 Page 6 of 14 PageID #: 6




               F. Twenty-nine uncut sheets bearing two separate $20 FRN images displaying

                   serial number JB36285922F on the left side and serial number JB36285922F

                   on the right side.

               G. Ninety-nine uncut sheets bearing two separate $20 FRN images displaying

                   serial number ME47206185C on the left side of the sheet and serial number

                   JB36285922F on the right side of the sheet.

       10.     On September 21, 2020, Senior Special Agent Sean Sammons and I responded to

the Johnson County Sheriff’s Office to interview J.K. and J.D. BULLARD, and ELLISON. All

three subjects refused to waive their Miranda Rights and speak with myself and SSA Sammons.

       11.     Also on September 21, 2020, Agent Sammons and I reviewed the suspected

counterfeit currency that was seized as evidence by the Johnson County Sheriff’s Office and

confirmed that it was in fact counterfeit currency.

       12.     The TARGET DEVICES were turned over to the USSS on January 6, 2020. The

TARGET DEVICES are currently being stored in a secure fashion at the United States Secret

Service Little Rock Field Office located at 111 Center Street, Little Rock, AR 72201. In my

training and experience, I know that the TARGET DEVICES have been stored in a manner in

which their contents are, to the extent material to this investigation, in substantially the same state

as they were when the Target Devices first came into the possession of the USSS.

       13.     Based on my knowledge, training and experience, individuals will typically carry

their cell phones, sometimes multiple cell phones, with them at all times and utilize their phone(s)

to plan, organize and commit criminal acts, communicate with victims or coconspirators; and

discuss the facts of criminal activity before and after the crime occurs. Additionally, cell phones

can collect and store geo-data which can place a person in a particular place at a particular time.



                                              Page 5 of 9
 Case 2:21-cm-00014-MEF Document 1                  Filed 02/05/21 Page 7 of 14 PageID #: 7




The search warrant will be used for a visual inspection and a forensic examination/download of

the mobile device to be completed in order to obtain any and all stored electronic information,

including, but not limited to; user account information, stored phone information, images, text

messages and messaging applications, videos, documents, e-mails, internet activity, call logs,

contact information, phonebook information, social media, GPS (Global Positioning System) data

and any deleted data.

       14.      I know from my training and experience that computers and electronic storage

devices could contain information and evidence pertaining to manufacturing, possessing, and

passing counterfeit currency. Specifically, through the manufacturing or printing of counterfeit

currency. Examining data stored on such devices can uncover, among other things, evidence that

reveals or suggest (i) who possessed or used the devices, (ii) with whom the user communicated,

(iii) where the devices were located, (iv) to what networks the devices connected, (v) the contents

of communications, (vi) the programs installed and used, (vii) efforts to alter and/or destroy digital

records, (viii) internet searches, and (ix) images of genuine or counterfeit currency.

          SPECIFICS OF SEARCH AND SEIZURE OF COMPUTER SYSTEMS

       15.      Searches and seizures of evidence from computers and cellphones commonly

require agents to download or copy information from the computers and cellphones and their

components, or seize most or all computer items (computer hardware, computer software, and

computer related documentation) to be processed later by a qualified computer expert in a

laboratory or other controlled environment. This is almost always true because of the following

two reasons.

             a. Computer storage devices (like hard disks, diskettes, tapes, laser disks, magneto

                opticals, and others) can store the equivalent of thousands of pages of information.



                                              Page 6 of 9
 Case 2:21-cm-00014-MEF Document 1                  Filed 02/05/21 Page 8 of 14 PageID #: 8




                Especially when the user wants to conceal criminal evidence, he or she often stores

                it in random order with deceptive file names. This requires searching authorities to

                examine all the stored data that is available in order to determine whether it is

                included in the warrant that authorizes the search. This sorting process can take

                days or weeks, depending on the volume of data stored, and is generally difficult to

                accomplish on-site.

             b. Searching computer systems for criminal evidence is a highly technical process

                requiring expert skill and a properly controlled environment. The vast array of

                computer hardware and software available requires even computer experts to

                specialize in some systems and applications, so it is difficult to know before a

                search which expert should analyze the system and its data. The search of a

                computer system is an exacting scientific procedure that is designed to protect the

                integrity of the evidence and to recover even hidden, erased, compressed,

                password-protected, or encrypted files. Since computer evidence is extremely

                vulnerable to tampering or destruction (which may be caused by malicious code or

                normal activities of an operating system), the controlled environment of a

                laboratory is essential to its complete and accurate analysis.

       16.      Searching computer systems requires the use of precise scientific procedures

designed to maintain the integrity of the evidence and to recover “hidden,” erased, compressed,

encrypted or password-protected data. Computer hardware and storage devices may contain

“booby traps” that destroy or alter data if certain procedures are not carefully followed. Since

computer data is particularly vulnerable to inadvertent or intentional modification or destruction,

a controlled environment, such as a law enforcement laboratory, is essential for conducting a



                                              Page 7 of 9
 Case 2:21-cm-00014-MEF Document 1                      Filed 02/05/21 Page 9 of 14 PageID #: 9




complete and accurate analysis of the equipment and storage devices from which the data will be

extracted.

           17.      The volume of data stored on many computer systems and storage devices is

typically extremely high. A single megabyte of storage space is the equivalent of 500 double

spaced pages of text. A single gigabyte of storage space, or 1,000 megabytes, is the equivalent of

500,000 double spaced pages of text. Storage devices capable of storing 1000+ gigabytes or 1

terabyte of data are now commonplace in desktop computers. Consequently, each desktop

computer found during a search can easily contain the equivalent of hundreds of millions of pages

of data.

                 a. Computer users can conceal data within computer equipment and storage devices

                    through a number of methods, including the use of innocuous or misleading

                    filenames and extensions. For example, files with the extension “.jpg” often are

                    image files; however, a user can easily change the extension to “.txt” to conceal the

                    image and make it appear that the file contains text. Computer users can also

                    conceal data by using encryption.          Encrypted data storage devices require a

                    password or other access code to decrypt the data into readable form. In addition,

                    computer users can conceal data within another seemingly unrelated and

                    unremarkable file. Therefore, a substantial amount of time is necessary to extract

                    and sort through data that is concealed or encrypted to determine whether it is

                    evidence, contraband or instrumentalities of a crime.

           18.      In order to fully retrieve data from a computer system, the analyst needs all

magnetic storage devices as well as the central processing unit. In cases involving access device

fraud where the evidence consists partly of graphics files, the monitor(s) may be essential for a



                                                 Page 8 of 9
Case 2:21-cm-00014-MEF Document 1   Filed 02/05/21 Page 10 of 14 PageID #: 10




                                         5th
Case 2:21-cm-00014-MEF Document 1                 Filed 02/05/21 Page 11 of 14 PageID #: 11




                                       ATTACHMENT A3

                    DESCRIPTION OF PROPERTY TO BE SEARCHED

   The property to be searched is one Laptop Computer- Gray HP Spectre x360 laptop, Serial

Number: 5CD0024RQN, recovered from the passenger-side front floorboard of the 2020 Chevy

Malibu sedan bearing Florida tag no. LLIK82 on September 19, 2020 pursuant to a probable cause

arrest following a traffic stop initiated by Johnson County Sheriff’s Office, which is currently being

stored in a secure fashion at the United States Secret Service Little Rock Field Office located at

111 Center Street, Little Rock, AR 72201.




                                            Page 3 of 6
Case 2:21-cm-00014-MEF Document 1                Filed 02/05/21 Page 12 of 14 PageID #: 12




                                      ATTACHMENT B

                               LIST OF ITEMS TO BE SEIZED

   All records and information on the TARGET DEVICES relating to violations of 18 U.S.C.

§ 471 (Manufacturing Counterfeit Currency) and 18 U.S.C. § 472 (Pass, Sell, Possess, or Utter

Counterfeit Currency) involving JAWANZA KENYTTA BULLARD JR, JACHIYA DEA

BULLARD, and COURTNEY RENEE ELLISON in the Eastern District of Arkansas and

elsewhere on or before September 20, 2020 including:

          a. Records, documents, programs, applications, or materials pertaining to

              applications for, or use of genuine or counterfeit currency;

          b. Software, devices, or tools used to obtain, create, or use genuine or counterfeit

              currency.

          c. Data, records, documents (including e-mails, electronic chats, and messages), or

              information reflecting or referencing purchases or sales of merchandise, personal

              information, securities, electronic currency, and other valuable things, including

              checks;

          d. Records, documents, programs, applications, or materials relating to production of

              counterfeit currency;

          e. Records of any communications between Jawanza Bullard, Jachiya Bullard, and

              Courtney Ellison;

          f. Bank records, checks, credit card bills, account information, account numbers,

              credit cards, debit cards, and other financial records;



                                          Page 4 of 6
Case 2:21-cm-00014-MEF Document 1             Filed 02/05/21 Page 13 of 14 PageID #: 13




        g. Records of travel and/or movements by Jawanza Bullard, Jachiya bullard, and/or

           Courtney Ellison including but not limited to text messages, emails, application

           data, receipts, records of travel, and receipts from hotel rooms;

        h. Any and all records of conversation and the passage of information between

           JAWANZA BULLARD, JACHIYA BULLARD, and COURTNEY ELLISON,

           and/or persons unknown for the furtherance of violation(s) of 18 U.S.C. § 471

           (Manufacturing Counterfeit Currency) and 18 U.S.C. § 472 (Pass, Sell, Possess,

           or Utter Counterfeit Currency);

        i. Any Internet history, as it pertains or relates to unlawfully

           obtaining/manufacturing/passing of counterfeit currency;

        j. Audio recordings, pictures, video recordings, or still captured images of genuine

           or counterfeit currency;

        k. Any computer software, including programs to run operating systems,

           applications (such as word processing, graphics, or spreadsheet programs),

           utilities, compilers, interpreters, and communications programs, including, but not

           limited to, peer-to-peer filing sharing software;

        l. Any files, documents, or information that show ownership of the items to be

           searched;

        m. Any and all records, documents, invoices and materials, in any format or medium

           (including, but not limited to, e-mail messages, chat logs and electronic messages,

           and other digital data files) that concern any accounts with an Internet Service

           Provider;


                                        Page 5 of 6
Case 2:21-cm-00014-MEF Document 1                Filed 02/05/21 Page 14 of 14 PageID #: 14




           n. Passwords, encryption keys, and other access devices that may be necessary to

               access the TARGET DEVICES;

           o. Evidence of counter-forensic programs (and associated data) that are designed to

               eliminate data from the TARGET DEVICES;

           p. Records of or information about Internet Protocol addresses used by the

               TARGET DEVICES;

           q. Records of or information about the TARGET DEVICES’ Internet activity,

               including firewall logs, caches, browser history and cookies, “bookmarked” or

               “favorite” web pages, search terms that the user entered into any Internet search

               engine, and records of user-typed web addresses; and

           r. Evidence of user attribution showing who used or owned the TARGET

               DEVICES at the time the things described in this warrant were created, edited, or

               deleted, such as logs, phonebooks, saved usernames and passwords, documents,

               and browsing history.

   As used above, the terms “records” and “information” include all of the foregoing items of

evidence in whatever form and by whatever means they may have been created or stored,

including any form of computer or electronic storage (such as flash memory or other media that

can store data), any photographic form, any physically created evidence (such as writings in a

notebook and body fluids).




                                          Page 6 of 6
